IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00001-CV

    IN THE ESTATE OF ALLEN EUGENE DENTON, III, DECEASED


                       From the County Court at Law No. 1
                              Brazos County, Texas
                           Trial Court No. 14,245-PC


                                       ORDER


       Noting that the parties have reached an agreement to settle all issues pending

before this Court and the trial court, appellants and appellees have filed a joint motion

requesting this Court to abate this appeal to permit the trial court to render orders

effectuating the agreement of the parties.

       We grant the parties' motion and abate the appeal for 30 days from the date of

this order. See TEX. R. APP. P. 42.1(a)(2)(C). If the necessary orders are rendered by the

trial court within that time frame, the parties are instructed to file a motion to reinstate

and dismiss the appeal in accordance with their settlement agreement. If the necessary

orders have not been rendered by the trial court within that time frame, the parties are
instructed to file a report informing this Court about the status of the appeal and

requesting any necessary extension of the abatement.




                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed February 6, 2014




In the Estate of Allen Eugene Denton, III, Deceased                          Page 2